DETAILED ACTION
Response to Arguments
The amendment filed 30 November 2020 has been entered in full. Accordingly, claims 32-51 are pending in the application.
Regarding the priority claim and rejections under 35 U.S.C. 112(a), Applicant responds on pages 10-12 of the Remarks by arguing that the limitation “trained machine-learning based model trained based on features extracted from…anatomical features extracted from individuals other than the patient” is supported by the specification since according to [0078], “[o]nce an algorithm is created, it may be executed on new data provided by the physician to the system”, and since one of ordinary skill in the art would understand that the “target patient” is not considered during the production mode. Applicant’s arguments are convincing; accordingly, the rejections are withdrawn since the claims appear to be supported by the disclosure of the priority documents.
Regarding the rejections under 35 U.S.C. 102(b), Applicant argues that since the claims are supported by the disclosure of the priority documents, the Itu reference (U.S. Pub. No. 2016/0148371, as originally cited in the previous Office action; however, U.S. Pub. No. 2016/0166209 is actually the correct citation) is ineligible as prior art for this application. Accordingly, the rejections are withdrawn.

Allowable Subject Matter
Claims 32-51 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in claim 31 (and similarly in claims 42 and 49): “automatically computing one or more index values of the physiologic values for one or more locations of interest in the patient-specific arterial geometry based on the extracted features using the trained machine-learning based model trained based on features extracted from one or both of anatomical features extracted from individuals other than the patient and synthetically generated arterial geometries, based on the learned associations between the physiologic values and the extracted features.”

The closest art of record is noted as follows:
Mihalef et al. (Patient-specific modeling of whole heart anatomy, dynamics and haemodynamics from four-dimensional cardiac ct images, 23 March 2011), and Sharma et al. (U.S. Pub. No. 2013/0246034), as cited in the IDS filed 31 July 2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661